      20-12192-jlg      Doc 4      Filed 09/17/20 Entered 09/17/20 21:06:54                   Main Document
                                                 Pg 1 of 36


ALLEGAERT BERGER & VOGEL LLP
111 Broadway, 20th Floor
New York, New York 10006
Telephone: (212) 571-0550
Facsimile: (212) 571-0555
Lawrence P. Gottesman
David A. Berger
Richard L. Crisona
David A. Shaiman
Alexander E. Ehrlich

Counsel to the Foreign Representatives

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re
                                                                     Case No. 20-12192(JLG)
                          1
    CULLIGAN LTD.,
                                                                     Chapter 15
    Debtor in Foreign Proceedings.


        CORPORATE STATEMENT AND LISTS PURSUANT TO FEDERAL RULES OF
        BANKRUPTCY PROCEDURE 1007(a)(4) AND 7007.1 AND LOCAL RULE 1007-3

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

            Michael Morrison and Charles Thresh, in their capacities as the joint liquidators and

authorized foreign representatives (in such capacity the “Foreign Representatives”) of Culligan,

Ltd., a Bermuda exempted company incorporated under the laws of Bermuda (the “Debtor” or

“Culligan”) that is subject to (i) a court-supervised liquidation proceeding under the Companies Act

1981 (the “Bermuda Companies Act”) entitled In the Matter of Culligan Limited (In Members’

Voluntary Liquidation and In the Matter of the Companies Act 1981, pending before the Supreme

Court of Bermuda (the “Bermuda Court”), Companies (Winding Up) Commercial Court, 2019: No.



1
 Culligan Ltd. is a Bermuda exempted company registered with the Registrar of Companies in Bermuda under registration
number 35591. The Debtor’s registered office is located at c/o KPMG Advisory Limited, Crown House, 4 Par-la-Ville
Road, Hamilton, Bermuda.
     20-12192-jlg       Doc 4      Filed 09/17/20 Entered 09/17/20 21:06:54                   Main Document
                                                 Pg 2 of 36


278 (the “Bermuda Liquidation”), by and through their undersigned counsel, respectfully submit

these lists pursuant to Rules 1007(a)(4) and 7007.1 of the Federal Rules of Bankruptcy Procedure and

Rule 1007-3 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the Southern District of New York and states as follows:

        1.           After conducting a good-faith inquiry, the Foreign Representatives are aware of

the following corporations, other than governmental units, that directly or indirectly own ten

percent (10%) or more of any class of the Debtor’s equity interests and have not received any

notification otherwise that would lead the Foreign Representatives to believe that the same is not

true as of the date of this schedule except as specifically described herein:

                Clayton, Dubilier & Rice Fund VI Limited Partnership is the registered
                 shareholder of 86.3% of Debtor Culligan Ltd.’s equity interests.

        2.           Names and addresses of all persons or bodies authorized to administer foreign

proceedings of the Debtor:

                Michael Morrison and Charles Thresh, as Liquidators
                 of Culligan Ltd.
                 Crown House, 4 Par-la-Ville Road
                 Hamilton, HM 08, Bermuda

        3.           All parties to litigation pending in the United States in which the Debtor is a party

at the time of the filing of the petition: Debtor is a nominal defendant in an action entitled Culligan

Soft Water Company, et al. v. Clayton Dubilier & Rice, LLC, et al., currently pending in the

Supreme Court of the State of New York, New York County (Index No. 651863/2012) (the “New

York Action”). The following is a list of parties2 to the New York State Litigation:




2
 All parties in the New York Action have appeared by counsel. Accordingly, as proposed in the accompanying Motion
Pursuant to Fed. R. Bankr. P. 2002 And 9007 Requesting Entry of an Order Scheduling Recognition Hearing and Specifying
Form and Manner of Service of Notice (the “Scheduling Motion”), filed herewith, proper notice to the litigants in the New
York Action should be given by counsel appearing for those parties in the New York Action.
                                                            2
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                      Pg 3 of 36


                a.      PLAINTIFFS

                     NAME                                      ADDRESS

CULLIGAN SOFT WATER COMPANY                    CULLIGAN SOFT WATER COMPANY
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CULLIGAN SOFT WATER COMPANY
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
CECIL R. HALL                                  CECIL R. HALL
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CECIL R. HALL
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                         3
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                      Pg 4 of 36


C&D OF ROCHESTER, LLC                          C&D OF ROCHESTER, LLC
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               C&D OF ROCHESTER, LLC
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
DRIESSEN WATER, INC.                           DRIESSEN WATER, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               DRIESSEN WATER, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
MICHAEL A. BANNISTER                           MICHAEL A. BANNISTER
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               MICHAEL A. BANNISTER
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                         4
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                      Pg 5 of 36


T&B ENTERPRISES, INC.                          T&B ENTERPRISES, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               T&B ENTERPRISES, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
CALIFORNIA WATER &                             CALIFORNIA WATER &
FILTER, INC.                                   FILTER, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CALIFORNIA WATER &
                                               FILTER, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
SHAR SHER I, INC.                              SHAR SHER I, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               SHAR SHER I, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com

                                         5
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                      Pg 6 of 36


WATER QUALITY IMPROVEMENT, INC.                WATER QUALITY IMPROVEMENT,
                                               INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               WATER QUALITY IMPROVEMENT,
                                               INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
CULLIGAN SOUTHWEST, INC.                       CULLIGAN SOUTHWEST, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CULLIGAN SOUTHWEST, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                         6
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                      Pg 7 of 36


CAREY WATER CONDITIONING, INC.                 CAREY WATER CONDITIONING,
                                               INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CAREY WATER CONDITIONING,
                                               INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
MICHAEL CAREY                                  MICHAEL CAREY
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               MICHAEL CAREY
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
ERIC B. CLARKE                                 ERIC B. CLARKE
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               ERIC B. CLARKE
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com

                                         7
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                      Pg 8 of 36


CULLIGAN WATER CONDITIONING (BARRIE)           CULLIGAN WATER CONDITIONING
LTD.                                           (BARRIE) LTD.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CULLIGAN WATER CONDITIONING
                                               (BARRIE) LTD.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
ARTHUR H. COOKSEY, JR.                         ARTHUR H. COOKSEY, JR.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               ARTHUR H. COOKSEY, JR.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                         8
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                      Pg 9 of 36


CORBETT’S WATER CONDITIONING, INC.             CORBETT’S WATER
                                               CONDITIONING, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CORBETT’S WATER
                                               CONDITIONING, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
GLEN CRAVEN                                    GLEN CRAVEN
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               GLEN CRAVEN
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                         9
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 10 of 36


CULLIGAN WATER CONDITIONING                    CULLIGAN WATER CONDITIONING
HORICON, LLP                                   HORICON, LLP
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CULLIGAN WATER CONDITIONING
                                               HORICON, LLP
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
HENRY T. WOOD                                  HENRY T. WOOD
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               HENRY T. WOOD
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
MAYER SOFT WATER CO., INC.                     MAYER SOFT WATER CO., INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               MAYER SOFT WATER CO., INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com

                                        10
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 11 of 36


TIMOTHY FATHEREE AND SUE FATHEREE              TIMOTHY FATHEREE AND SUE
                                               FATHEREE
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               TIMOTHY FATHEREE AND SUE
                                               FATHEREE
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
CLEAN WATER, INC.                              CLEAN WATER, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CLEAN WATER, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
CATHERINE GILBY                                CATHERINE GILBY
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CATHERINE GILBY
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com

                                        11
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 12 of 36


CANATXX, INC.                                  CANATXX, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CANATXX, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
QUALITY WATER ENTERPRISES, INC.                QUALITY WATER ENTERPRISES,
                                               INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               QUALITY WATER ENTERPRISES,
                                               INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
ROBERT R. HEFFERNAN                            ROBERT R. HEFFERNAN
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               ROBERT R. HEFFERNAN
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com

                                        12
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 13 of 36


CHARLES F. HURST                               CHARLES F. HURST
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CHARLES F. HURST Singler
                                               Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
KARGER ENTERPRISES, INC.                       KARGER ENTERPRISES, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               KARGER ENTERPRISES, INC.
                                               c/o vSingler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
KEPPLER WATER TREATMENT, INC.                  KEPPLER WATER TREATMENT, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               KEPPLER WATER TREATMENT, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                        13
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 14 of 36


ROBERT KITZMAN AND TRACY KITZMAN               ROBERT KITZMAN AND TRACY
                                               KITZMAN
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               ROBERT KITZMAN AND TRACY
                                               KITZMAN
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
LADWIG ENTERPRISES, INC.                       LADWIG ENTERPRISES, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               LADWIG ENTERPRISES, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                        14
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 15 of 36


RICHARD LAMBERT AND MARIANNE                   RICHARD LAMBERT AND
CONRAD                                         MARIANNE CONRAD
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               RICHARD LAMBERT AND
                                               MARIANNE CONRAD
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
LOW COUNTRY WATER CONDITIONING, INC.           LOW COUNTRY WATER
                                               CONDITIONING, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               LOW COUNTRY WATER
                                               CONDITIONING, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                        15
 20-12192-jlg    Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                      Pg 16 of 36


GINA LARSON                                     GINA LARSON
                                                c/o Einbinder & Dunn LLP
                                                112 Madison Avenue, 8th Floor
                                                New York, New York 10016
                                                Attn: Michael Einbinder
                                                me@ed-lawfirm.com

                                                -and-

                                                GINA LARSON
                                                c/o Singler Professional Law Corp.
                                                127 S. Main Street
                                                Sebastopol, California 95472
                                                Attn: Peter A. Singler
                                                pas@singler-law.com
MICHAEL G. MACAULAY                             MICHAEL G. MACAULAY
                                                c/o Einbinder & Dunn LLP
                                                112 Madison Avenue, 8th Floor
                                                New York, New York 10016
                                                Attn: Michael Einbinder
                                                me@ed-lawfirm.com

                                                -and-

                                                MICHAEL G. MACAULAY
                                                c/o Singler Professional Law Corp.
                                                127 S. Main Street
                                                Sebastopol, California 95472
                                                Attn: Peter A. Singler
                                                pas@singler-law.com
VETTER’S, INC.                                  VETTER’S, INC.
                                                c/o Einbinder & Dunn LLP
                                                112 Madison Avenue, 8th Floor
                                                New York, New York 10016
                                                Attn: Michael Einbinder
                                                me@ed-lawfirm.com

                                                -and-

                                                VETTER’S, INC.
                                                c/o Singler Professional Law Corp.
                                                127 S. Main Street
                                                Sebastopol, California 95472
                                                Attn: Peter A. Singler
                                                pas@singler-law.com




                                         16
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 17 of 36


ROBERT W. MCCOLLUM AND                         ROBERT W. MCCOLLUM AND
BARBARA N. MCCOLLUM                            BARBARA N. MCCOLLUM
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               ROBERT W. MCCOLLUM AND
                                               BARBARA N. MCCOLLUM
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
RICHARD C. MEIER                               RICHARD C. MEIER
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               RICHARD C. MEIER
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
DONALD E. MEREDITH                             DONALD E. MEREDITH
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               DONALD E. MEREDITH
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com

                                        17
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54   Main Document
                                     Pg 18 of 36


CLEANWATER CORPORATION OF AMERICA              CLEANWATER CORPORATION OF
                                               AMERICA
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CLEANWATER CORPORATION OF
                                               AMERICA
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
JOHN MOLLMAN AND JANETTE MOLLMAN               JOHN MOLLMAN AND JANETTE
                                               MOLLMAN
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               JOHN MOLLMAN AND JANETTE
                                               MOLLMAN
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                        18
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54   Main Document
                                     Pg 19 of 36


THE GOOD WATER COMPANY LTD.                    THE GOOD WATER COMPANY LTD.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               THE GOOD WATER COMPANY LTD.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
E&H PARKS, INC.                                E&H PARKS, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               E&H PARKS, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
MAUMEE VALLEY BOTTLERS, INC.                   MAUMEE VALLEY BOTTLERS, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               MAUMEE VALLEY BOTTLERS, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                        19
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 20 of 36


SCHRY WATER CONDITIONING, INC.                 SCHRY WATER CONDITIONING,
                                               INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               SCHRY WATER CONDITIONING,
                                               INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
SCHRY WATER TREATMENT, INC.                    SCHRY WATER TREATMENT, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               SCHRY WATER TREATMENT, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
WINSLOW STENSENG                               WINSLOW STENSENG
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               WINSLOW STENSENG
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com

                                        20
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 21 of 36


STEWART WATER CONDITIONING, LTD.               STEWART WATER CONDITIONING,
                                               LTD.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               STEWART WATER CONDITIONING,
                                               LTD.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
BRET P. TANGLEY                                BRET P. TANGLEY
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               BRET P. TANGLEY
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
B.A.R. WATER CORPORATION                       B.A.R. WATER CORPORATION
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               B.A.R. WATER CORPORATION
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com

                                        21
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 22 of 36


TRILLI HOLDINGS, INC.                          TRILLI HOLDINGS, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               TRILLI HOLDINGS, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
BRUCE VAN CAMP                                 BRUCE VAN CAMP
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               BRUCE VAN CAMP
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
WALTER C. VOIGT AND CHARLOTTE P.               WALTER C. VOIGT AND
VOIGT                                          CHARLOTTE P. VOIGT
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               WALTER C. VOIGT AND
                                               CHARLOTTE P. VOIGT
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com

                                        22
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 23 of 36


MARIN H2O, INC.                                MARIN H2O, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               MARIN H2O, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
ALLAN C. WINDOVER                              ALLAN C. WINDOVER
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               ALLAN C. WINDOVER
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
EVERETT WINDOVER                               EVERETT WINDOVER
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               EVERETT WINDOVER
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                        23
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 24 of 36


CULLIGAN SOFT WATER SERVICE (QUE) INC.         CULLIGAN SOFT WATER SERVICE
                                               (QUE) INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CULLIGAN SOFT WATER SERVICE
                                               (QUE) INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
G.R. MCCOY                                     G.R. MCCOY
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               G.R. MCCOY
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
RICHARD N. WENDT                               RICHARD N. WENDT
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               RICHARD N. WENDT
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com

                                        24
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 25 of 36


RICHARD SAMPLE AND MARIE SAMPLE                RICHARD SAMPLE AND MARIE
                                               SAMPLE
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               RICHARD SAMPLE AND MARIE
                                               SAMPLE
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
THE WATER MEISTER, INC.                        THE WATER MEISTER, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               THE WATER MEISTER, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
ALEX CONNELLY                                  ALEX CONNELLY
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               ALEX CONNELLY
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com

                                        25
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 26 of 36


GO WATER, INC.                                 GO WATER, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               GO WATER, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
VAN D. WAUGH                                   VAN D. WAUGH
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               VAN D. WAUGH
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
MELISSA GRILL                                  MELISSA GRILL
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               MELISSA GRILL
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                        26
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54   Main Document
                                     Pg 27 of 36


PETRO’S WATER CONDITIONING OF                  PETRO’S WATER CONDITIONING OF
JOHNSON COUNTY, INC.                           JOHNSON COUNTY, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               PETRO’S WATER CONDITIONING OF
                                               JOHNSON COUNTY, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
WATER TREATMENT SERVICES OF                    WATER TREATMENT SERVICES OF
SHELBYVILLE, INC.                              SHELBYVILLE, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               WATER TREATMENT SERVICES OF
                                               SHELBYVILLE, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                        27
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54    Main Document
                                     Pg 28 of 36


COUNTRYSIDE MANAGEMENT, INC                    COUNTRYSIDE MANAGEMENT, INC
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               COUNTRYSIDE MANAGEMENT, INC
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
GULF COAST WATER CONDITIONING, INC.            GULF COAST WATER
                                               CONDITIONING, INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               GULF COAST WATER
                                               CONDITIONING, INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                        28
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54   Main Document
                                     Pg 29 of 36


ADRIAN WATER CONDITIONING, INC.                ADRIAN WATER CONDITIONING,
                                               INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               ADRIAN WATER CONDITIONING,
                                               INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com
CANNEY’S WATERTREATMENT, INC.                  CANNEY’S WATERTREATMENT,
                                               INC.
                                               c/o Einbinder & Dunn LLP
                                               112 Madison Avenue, 8th Floor
                                               New York, New York 10016
                                               Attn: Michael Einbinder
                                               me@ed-lawfirm.com

                                               -and-

                                               CANNEY’S WATERTREATMENT,
                                               INC.
                                               c/o Singler Professional Law Corp.
                                               127 S. Main Street
                                               Sebastopol, California 95472
                                               Attn: Peter A. Singler
                                               pas@singler-law.com




                                        29
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54   Main Document
                                     Pg 30 of 36


                b.      DEFENDANTS

                     NAME                                    ADDRESS

CLAYTON, DUBILIER & RICE, LLC                  CLAYTON, DUBILIER & RICE, LLC;
                                               c/o Debevoise & Plimpton LLP
                                               919 Third Avenue
                                               New York, New York 10022
                                               Attn: Mark P. Goodman, Shannon Rose
                                               Selden, James J. Pastore, Jr., Carl
                                               Micarelli
                                               mpgoodman@debevoise.com
                                               srselden@debevoise.com
                                               jjpastore@debevoise.com
                                               cmicarelli@debevoise.com
CLAYTON, DUBILIER & RICE, INC.                 CLAYTON, DUBILIER & RICE, INC.
                                               c/o Debevoise & Plimpton LLP
                                               919 Third Avenue
                                               New York, New York 10022
                                               Attn: Mark P. Goodman, Shannon Rose
                                               Selden, James J. Pastore, Jr., Carl
                                               Micarelli
                                               mpgoodman@debevoise.com
                                               srselden@debevoise.com
                                               jjpastore@debevoise.com
                                               cmicarelli@debevoise.com
CLAYTON, DUBILIER & RICE FUND VI               CLAYTON, DUBILIER & RICE FUND
LIMITED PARTNERSHIP                            VI LIMITED PARTNERSHIP
                                               c/o Debevoise & Plimpton LLP
                                               919 Third Avenue
                                               New York, New York 10022
                                               Attn: Mark P. Goodman, Shannon Rose
                                               Selden, James J. Pastore, Jr., Carl
                                               Micarelli
                                               mpgoodman@debevoise.com
                                               srselden@debevoise.com
                                               jjpastore@debevoise.com
                                               cmicarelli@debevoise.com




                                        30
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54   Main Document
                                     Pg 31 of 36


GEORGE W. TAMKE                                GEORGE W. TAMKE
                                               c/o Debevoise & Plimpton LLP
                                               919 Third Avenue
                                               New York, New York 10022
                                               Attn: Mark P. Goodman, Shannon Rose
                                               Selden, James J. Pastore, Jr., Carl
                                               Micarelli
                                               mpgoodman@debevoise.com
                                               srselden@debevoise.com
                                               jjpastore@debevoise.com
                                               cmicarelli@debevoise.com
DAVID H. WASSERMAN                             DAVID H. WASSERMAN
                                               c/o Debevoise & Plimpton LLP
                                               919 Third Avenue
                                               New York, New York 10022
                                               Attn: Mark P. Goodman, Shannon Rose
                                               Selden, James J. Pastore, Jr., Carl
                                               Micarelli
                                               mpgoodman@debevoise.com
                                               srselden@debevoise.com
                                               jjpastore@debevoise.com
                                               cmicarelli@debevoise.com
MARK SEALS                                     MARK SEALS
                                               c/o Debevoise & Plimpton LLP
                                               919 Third Avenue
                                               New York, New York 10022
                                               Attn: Mark P. Goodman, Shannon Rose
                                               Selden, James J. Pastore, Jr., Carl
                                               Micarelli
                                               mpgoodman@debevoise.com
                                               srselden@debevoise.com
                                               jjpastore@debevoise.com
                                               cmicarelli@debevoise.com
BRUNO DESCHAMPS                                BRUNO DESCHAMPS
                                               c/o Debevoise & Plimpton LLP
                                               919 Third Avenue
                                               New York, New York 10022
                                               Attn: Mark P. Goodman, Shannon Rose
                                               Selden, James J. Pastore, Jr., Carl
                                               Micarelli
                                               mpgoodman@debevoise.com
                                               srselden@debevoise.com
                                               jjpastore@debevoise.com
                                               cmicarelli@debevoise.com




                                        31
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54   Main Document
                                     Pg 32 of 36


NATHAN K. SLEEPER                              NATHAN K. SLEEPER
                                               c/o Debevoise & Plimpton LLP
                                               919 Third Avenue
                                               New York, New York 10022
                                               Attn: Mark P. Goodman, Shannon Rose
                                               Selden, James J. Pastore, Jr., Carl
                                               Micarelli
                                               mpgoodman@debevoise.com
                                               srselden@debevoise.com
                                               jjpastore@debevoise.com
                                               cmicarelli@debevoise.com
MICHAEL J. DURHAM                              MICHAEL J. DURHAM
                                               c/o Debevoise & Plimpton LLP
                                               919 Third Avenue
                                               New York, New York 10022
                                               Attn: Mark P. Goodman, Shannon Rose
                                               Selden, James J. Pastore, Jr., Carl
                                               Micarelli
                                               mpgoodman@debevoise.com
                                               srselden@debevoise.com
                                               jjpastore@debevoise.com
                                               cmicarelli@debevoise.com
DANIEL R. FREDRICKSON                          DANIEL R. FREDRICKSON
                                               c/o Debevoise & Plimpton LLP
                                               919 Third Avenue
                                               New York, New York 10022
                                               Attn: Mark P. Goodman, Shannon Rose
                                               Selden, James J. Pastore, Jr., Carl
                                               Micarelli
                                               mpgoodman@debevoise.com
                                               srselden@debevoise.com
                                               jjpastore@debevoise.com
                                               cmicarelli@debevoise.com
THOMAS A. HAYS                                 THOMAS A. HAYS
                                               c/o Debevoise & Plimpton LLP
                                               919 Third Avenue
                                               New York, New York 10022
                                               Attn: Mark P. Goodman, Shannon Rose
                                               Selden, James J. Pastore, Jr., Carl
                                               Micarelli
                                               mpgoodman@debevoise.com
                                               srselden@debevoise.com
                                               jjpastore@debevoise.com
                                               cmicarelli@debevoise.com




                                        32
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54     Main Document
                                     Pg 33 of 36


JAMES USELTON                                  JAMES USELTON
                                               c/o Debevoise & Plimpton LLP
                                               919 Third Avenue
                                               New York, New York 10022
                                               Attn: Mark P. Goodman, Shannon Rose
                                               Selden, James J. Pastore, Jr., Carl
                                               Micarelli
                                               mpgoodman@debevoise.com
                                               srselden@debevoise.com
                                               jjpastore@debevoise.com
                                               cmicarelli@debevoise.com
CULLIGAN LTD., as nominal                      CULLIGAN LTD., as nominal
defendant                                      defendant
                                               c/o Allegaert Berger & Vogel LLP
                                               111 Broadway, 20th Floor
                                               New York, New York 10006
                                               Attn: David A. Berger, Richard L.
                                               Crisona, Alexander E. Ehrlich
                                               dberger@abv.com
                                               rcrisona@abv.com
                                               aehrlich@abv.com
KPMG ADVISORY LIMITED                          KPMG ADVISORY LIMITED
                                               c/o Allegaert Berger & Vogel LLP
                                               111 Broadway, 20th Floor
                                               New York, New York 10006
                                               Attn: David A. Berger, Richard L.
                                               Crisona, Alexander E. Ehrlich
                                               dberger@abv.com
                                               rcrisona@abv.com
                                               aehrlich@abv.com
ANGELO, GORDON & CO., L.P.                     ANGELO, GORDON & CO., L.P.
                                               c/o Simpson Thatcher & Bartlett LLP
                                               425 Lexington Avenue
                                               New York, New York 10017-3954
                                               Attn: Peter E. Kazanoff, Linton Mann III
                                               pkazanoff@stblaw.com
                                               lmann@stblaw.com
SILVER OAK CAPITAL, L.L.C.                     SILVER OAK CAPITAL, L.L.C.
                                               c/o Simpson Thatcher & Bartlett LLP
                                               425 Lexington Avenue
                                               New York, New York 10017-3954
                                               Attn: Peter E. Kazanoff, Linton Mann III
                                               pkazanoff@stblaw.com
                                               lmann@stblaw.com




                                        33
 20-12192-jlg   Doc 4   Filed 09/17/20 Entered 09/17/20 21:06:54   Main Document
                                     Pg 34 of 36


CENTERBRIDGE SPECIAL CREDIT PARTNERS, CENTERBRIDGE SPECIAL CREDIT
L.P.                                    PARTNERS, L.P.
                                        c/o Akin Gump Strauss Hauer Field LLP
                                        One Bryant Park
                                        New York, New York 10036
                                        Attn: Abid Qureshi, Brian T. Carney,
                                        Anne M. Evans
                                        aqureshi@akingump.com
                                        bcarney@akingump.com
                                        aevans@akingump.com
CCP ACQUISITION HOLDINGS, L.L.C.        CCP ACQUISITION HOLDINGS, L.L.C.
                                        c/o Akin Gump Strauss Hauer Field LLP
                                        One Bryant Park
                                        New York, New York 10036
                                        Attn: Abid Qureshi, Brian T. Carney,
                                        Anne M. Evans
                                        aqureshi@akingump.com
                                        bcarney@akingump.com
                                        aevans@akingump.com
CCP CREDIT ACQUISITION HOLDINGS, L.L.C. CCP CREDIT ACQUISITION
                                        HOLDINGS, L.L.C.
                                        c/o Akin Gump Strauss Hauer Field LLP
                                        One Bryant Park
                                        New York, New York 10036
                                        Attn: Abid Qureshi, Brian T. Carney,
                                        Anne M. Evans
                                        aqureshi@akingump.com
                                        bcarney@akingump.com
                                        aevans@akingump.com
CULLIGAN NEWCO, LTD.                    CULLIGAN NEWCO, LTD.
                                        c/o Akin Gump Strauss Hauer Field LLP
                                        One Bryant Park
                                        New York, New York 10036
                                        Attn: Abid Qureshi, Brian T. Carney,
                                        Anne M. Evans
                                        aqureshi@akingump.com
                                        bcarney@akingump.com
                                        aevans@akingump.com
ADVENT PARTNERS GPE VIII-A CAYMAN       ADVENT PARTNERS GPE VIII-A
LIMITED PARTNERSHIP                     CAYMAN LIMITED PARTNERSHIP
                                        c/o Weil, Gotshal & Manges LLP
                                        767 Fifth Ave, 32 Floor
                                        New York, New York 10153
                                        Attn: Patrick J. O’Toole, Jr., Robert M.
                                        Swenson, Angelo G. Labate
                                        patrick.otoole@weil.com
                                        robert.swenson@weil.com
                                        angelo.labate@weil.com
                                        34
 20-12192-jlg     Doc 4    Filed 09/17/20 Entered 09/17/20 21:06:54             Main Document
                                        Pg 35 of 36


AP GPE VIII GP LIMITED PARTNERSHIP                      AP GPE VIII GP LIMITED
                                                        PARTNERSHIP
                                                        c/o Weil, Gotshal & Manges LLP
                                                        767 Fifth Ave, 32 Floor
                                                        New York, New York 10153
                                                        Attn: Patrick J. O’Toole, Jr., Robert M.
                                                        Swenson, Angelo G. Labate
                                                        patrick.otoole@weil.com
                                                        robert.swenson@weil.com
                                                        angelo.labate@weil.com
ADVENT PARTNERS GPE VIII-C CULLIGAN                     ADVENT PARTNERS GPE VIII-C
(CAYMAN) LIMITED                                        CULLIGAN (CAYMAN) LIMITED
                                                        c/o Weil, Gotshal & Manges LLP
                                                        767 Fifth Ave, 32 Floor
                                                        New York, New York 10153
                                                        Attn: Patrick J. O’Toole, Jr., Robert M.
                                                        Swenson, Angelo G. Labate
                                                        patrick.otoole@weil.com
                                                        robert.swenson@weil.com
                                                        angelo.labate@weil.com
ADVENT INTERNATIONAL CORPORATION                        ADVENT INTERNATIONAL
                                                        CORPORATION
                                                        c/o Weil, Gotshal & Manges LLP
                                                        767 Fifth Ave, 32 Floor
                                                        New York, New York 10153
                                                        Attn: Patrick J. O’Toole, Jr., Robert M.
                                                        Swenson, Angelo G. Labate
                                                        patrick.otoole@weil.com
                                                        robert.swenson@weil.com
                                                        angelo.labate@weil.com
JOHN DOES 1-50 and 53-75                                        N/A



       4.      All entities against whom provisional relief is being sought under section 1519 of

title 11 of the United States Code: None.

       5.      All entities whose securities are publicly traded in which the Debtor directly or

indirectly owns 10% or more of any class of the corporation’s equity interests, and any general

or limited partnership or joint venture in which the Debtor owns an interest: None.




                                                35
   20-12192-jlg   Doc 4     Filed 09/17/20 Entered 09/17/20 21:06:54      Main Document
                                         Pg 36 of 36


Dated: New York, New York
       September 18, 2020



                                       ALLEGAERT BERGER & VOGEL LLP


                                       By:    /s/ Lawrence P. Gottesman
                                              Lawrence P. Gottesman (lgottesman@abv.com)
                                              David A. Berger (dberger@abv.com)
                                              Richard L. Crisona (rcrisona@abv.com)
                                              David A. Shaiman (dshaiman@abv.com)
                                              Alexander E. Ehrlich (aehrlich@abv.com)


                                       111 Broadway, 20th Floor
                                       New York, New York 10006
                                       T: (212) 571-0550
                                       F: (212) 571-0555

                                       Counsel to the Foreign Representatives




                                             36
